IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

DOCKET NO.: 3:20cr242-KDB
UNITED STATES OF AMERICA
ORDER OF FORFEITURE

)
)
v. )
)
DAMIYUS DIAMONTE FOWLER )

This matter is before the Court on the Government’s oral motion. THIS

COURT FINDS AS FOLLOWS:

1. The Bill of Indictment (Doc. 1) in this case charged Defendant with
violation of 18 U.S.C. § 922(g)(1). The Indictment also provided notice that property
was subject to forfeiture pursuant to 18 U.S.C. § 924 and/or 28 U.S.C. § 2461(c) and
specifically contained a Grand Jury finding that there was probable cause the
following property was subject to forfeiture:

One Glock, Model 22, .40 caliber pistel, serial number LPBO77, and
ammunition, seized on or about January 26, 2020 during the
investigation,

2. Defendant pled guilty to Count One in the Indictment. Based on the
information contained in the Presentence Investigation Report and Factual Basis, the
Government has established the requisite nexus between the property and such
offenses.

3. Pursuant to 21 U.S.C. § 853()(1), the government shall publish notice
of this order; notice of its intent to dispose of the property in such manner as the
United States may direct; and notice that any person, other than the defendant,
having or claiming a legal interest in any of the above-listed forfeited property must
file a petition with the Court within thirty days of the final publication of notice or of
receipt of actual notice, whichever is earlier. This notice shall state that the petition
shall be for a hearing to adjudicate the validity of the petitioner’s alleged interest in
the property, shali be signed by the petitioner under penalty of perjury, and shall set
forth the nature and extent of the petitioner's right, title or interest in each of the
forfeited properties and any additional facts supporting the petitioner’s claim and the
relief sought. The United States may also, to the extent practicable, provide direct
written notice to any person known to have alleged an interest in property that is the

 

 
subject of this Order of Forfeiture, as a substitute for published notice as to those
persons so notified..

A, Upon adjudication of ali third-party interests, this Court will enter a
Final Order of Forfeiture pursuant to 21 U.S.C. § 853(m).

5. If no third party files a timely claim, this Order of forfeiture shall become

Final and shall be made part of the sentence and included in the judgment, as
provided by Fed. R. Crim. P. 32.2(b)(4) and 32.2(c)(2).

Signed this the 13 day of May, 2021.

 

 

THE HONORABLE KENNETH D. BELL
UNITED STATES DISTRICT JUDGE

 

 
